Harvey, J.
(dissenting): It is not, of course, a crime for an agent whose employment contemplates that he handle money of his principal, to have money of his principal in his possession. The holding or retaining by such an agent of money of his principal becomes a crime only under the circumstances stated in the statute creating the offense, hence it seems to me that the circumstances defined by the statute are material as constituting an offense and should be pleaded in the information. Conceding that defendant may waive the defect of this case in the information by not moving to quash it, or questioning it in any other manner, does not dispense with the necessity of proof of the offense as defined by the statute.
In this case the prosecution proceeded upon the theory that defendant had embezzled the money of his principal paid by the re*345spective customers, Miller, Hammond and others. The information was drawn in separate counts on that theory, each count setting forth the alleged embezzlement of the money collected from a specific customer. That erroneous theory was corrected by the election required by the prosecution during the trial, but the evidence proceeded upon the theory that the specific sums collected from the individual customers named were embezzled. The evidence disclosed that the sums collected from these specific customers were in fact deposited in the bank to the credit of defendant’s principal, who actually received these specific funds, and this was admitted by the prosecution during the trial. The theory then turned on a question of inaccurate reporting, which was established; but the inaccurate reporting of funds collected may constitute an error in bookkeeping, but does not constitute embezzlement. The theory then advanced was that defendant had sold other merchandise for cash to the exact amount of the accounts of the specific customers, Miller, Hammond, and others, and had embezzled those funds, which were covered up by his method of reporting. • I am unable to see any real proof of that in the record. It seems to rest more in a theory of the prosecution than in actual proof.